Exhibit 10.1
(COMMERCIAL VEHICLE GROUP, INC. LOGO) [c56933c5693301.gif]
COMMERCIAL VEHICLE GROUP, INC.
2010 BONUS PLAN
Formula for Participants
BONUS = (Salary x BF1 x 70% x BF2) + (Salary x BF1 x 30% x BF3)
Bonus Factor 1 (“BF1”) = the factor awarded to participants in the plan (as a
percent of base salary).
Bonus Factor 2 (“BF2” or “The Company Factor”) represents 70% of the bonus
calculation and is based on EBITDA performance of Commercial Vehicle Group, Inc.
for 2010.
The target level payment is based on the company’s business plan for the current
year and would result in a 100% payout. The minimum threshold level for a payout
under the 2010 Bonus Plan is based on the minimum acceptable performance of the
company resulting in approximately 75% payout. The maximum potential payout
under the 2010 Bonus Plan is set at approximately 125% payout. Payments below
the minimum threshold or above the maximum potential payout are considered
discretionary and are subject to specific review and approval of the
Compensation Committee of the Board of Directors
Bonus Factor 3 (“BF3” or “The Individual Factor”) makes up the remaining 30% of
the bonus calculation and is independent of the BF2 measurement. Objectives for
each position are assigned and tie to the individual performance of each
participant with respect to their specific responsibilities in support of the
overall company goals, including but not limited to: (1) cash flow,
(2) operating and cost reduction initiatives, (3) strategic initiatives,
(4) product development and (5) revenue growth. Such measures are important to
the company’s immediate and long-term objectives, require a significant effort
on the individual’s part, and support the operating and financial targets for
the 2010 business plan within each participant’s functional area.
The Compensation Committee of the Board of Directors reserves the right to
review, modify and approve, at its sole discretion, all BF3 percentages for plan
participants.
 

*   EBITDA is defined as Earnings Before Interest, Taxes, Depreciation and
Amortization. The Compensation Committee reserves the right to review, modify
and approve the final EBITDA calculation as it relates to the 2010 Bonus Plan
for the sole purpose of ensuring that the bonus payments are calculated with the
same intentions for which the targets have been established for the current
year.

 